Citation Nr: 0611354	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-37 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughters



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi in which the RO denied the benefit 
sought on appeal.  The appellant is the widow of a veteran 
who had active duty from May 1963 to May 1967 and who died in 
December 2002.  She appealed the June 2003 rating decision to 
the BVA, and the RO referred the case to the Board for 
appellate review.    


FINDINGS OF FACT

1.  The veteran died in December 2002 at the age of 58; 
intracerebral hemorrhage was certified as the immediate cause 
of death on his death certificate; no other condition was 
listed as an antecedent cause of death.

2.  The veteran was not service-connected for any 
disabilities at the time of death.  

3.  An intracerebral hemorrhage was not manifested during 
service, within one year of service separation, and is not 
shown to be related to a disease or injury in service.
  
4.  The veteran was not diagnosed as having PTSD.  

5.  Hypertension was not manifested during service or within 
one year of separation from service, nor has it been shown to 
be causally or etiologically related to service. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§  1110, 1112, 1113, 1131, 1310, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim which include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court also held that the VCAA 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Id.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the appellant was 
provided notice by letter dated in March 2003.  This letter, 
provided to the appellant prior to the June 2003 rating 
decision in this case, notified her of the substance of the 
VCAA, including the type of evidence necessary to establish 
service connection for cause of death benefits and whether or 
not the appellant or the VA bore the burden of producing or 
obtaining that evidence or information.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the RO 
essentially satisfied the notice requirements by: (1) 
informing the appellant about the information and evidence 
not of record that was necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA would seek to provide; and (3) informing the 
appellant about the information and evidence the appellant 
was expected to provide.  

The Board notes that the March 2003 letter did not 
specifically tell the appellant to provide any evidence in 
her possession that pertained to her claim (the fourth notice 
element of the VCAA).  However, the letter did inform her 
that (1) she should provide medical evidence that would show 
a reasonable probability that the condition that contributed 
to the veteran's death was caused by an injury or disease 
that began during service, (2) she should inform the RO of 
any private medical records the appellant wished the RO to 
obtain, and (3) she should inform the RO of any treatment the 
veteran received from any VA medical facility.  See March 
2003 letter, pgs. 1-2.  The letter also stated that while the 
RO would make reasonable efforts to help the appellant obtain 
the evidence necessary to support her claim, it was 
ultimately the appellant's responsibility to support the 
claim with appropriate evidence. Id., p. 1.  The Board finds 
that this language essentially fulfilled the fourth notice 
element of the VCAA.  Thereafter, the appellant received the 
June 2003 rating decision and the August 2004 Statement of 
the Case.  Collectively, these documents issued in connection 
with this appeal notified the appellant of the evidence 
considered, the pertinent laws and regulations and the 
reasons her claim was denied.  

As noted above, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claim, but the Board acknowledges that she 
was not provided with notice of the type of evidence 
necessary to establish an effective date of an award.  See 
Dingess, supra.  Despite the inadequate notice provided to 
the appellant on the effective date element, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
effective date to be assigned are rendered moot.  

In addition, the Board observes that neither the appellant 
nor her representative has contended or argued that any 
defect or deficiency in the VCAA notice has resulted in any 
prejudice in the adjudication of this appeal. See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd and remanded on 
other grounds at No. 05-7157 (Fed. Cir. April 5, 2006).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board observes that the veteran's service medical 
records, VA medical records and private medical records have 
been associated with the claims file.  Neither the appellant 
nor her representative has made the RO or the Board aware of 
any additional evidence that needs to be obtained in 
connection with this claim.  Accordingly, the Board finds 
that all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained and the case is 
ready for appellate review.

B.  Law and Analysis 

In essence, the appellant contends that the veteran developed 
a stress disorder as a result of a traumatic experience in 
service. See January 2006 hearing transcript, p. 7.  She 
asserts that the stress disorder resulted in the veteran's 
hypertension, which she believes led to the veteran's stroke 
and caused his death. Id.   Therefore, she argues that the 
stress the veteran experienced in service due to a traumatic 
event (being a day late for his younger brother's funeral) 
was a contributory factor in the development of the veteran's 
intracerebral hemorrhage.  While viewing the evidence in the 
light most favorable to the appellant in this case, the Board 
finds that the more persuasive and credible evidence does not 
support the assertion that the veteran's death is related to 
his military service.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  Service connection may also be granted for 
certain chronic diseases, such as hypertension and brain 
hemorrhage and thromboses, when such are manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by military service either caused or 
contributed substantially or materially to cause the 
veteran's death.  For a service-connected disability to be 
the cause of a death, it must singly or with some other 
condition be the immediate or underlying cause of death or be 
etiologically related to the cause of death. 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. § 3.312 
(c)(1).  Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death. 
38 C.F.R. § 3.312 (c)(3).  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed. Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature. 38 C.F.R. § 3.312 (c)(4).

Therefore, in order for service connection for the cause of 
the veteran's death to be granted, it must be shown that a 
service-connected disorder caused the death or substantially 
or materially contributed to it.  A service-connected 
disorder is one which was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1310. 

 Intracerebral Hemorrhage

The veteran passed away in December 2002 at the age of 58.  
Intracerebral hemorrhage was certified as the immediate cause 
of death on his death certificate.  No conditions were listed 
as contributing to the veteran's death.   

A review of the veteran's service medical records fails to 
show any complaints, treatment or diagnoses pertaining to his 
brain.  Further, there is no evidence of any brain 
hemorrhages or thromboses within one year of his service 
separation.  In fact, the veteran's cause of death- an 
intracerebral hemorrhage- first manifested decades after his 
service separation and there is no competent medical evidence 
that links such to a disease or injury in service. 

PTSD and Hypertension 

At the time of his death, the veteran was not service-
connected for any disability.  The appellant essentially 
contends that the veteran should have been service-connected 
for a stress disorder (post-traumatic stress disorder or 
PTSD) and hypertension, and that these conditions contributed 
to the veteran's death.  In regards to the PTSD, the 
appellant and her daughters testified that the veteran's 
stressor event was caused by the military's failure to 
transfer the veteran back to the United States from overseas 
in time to attend his younger brother's funeral.  See January 
2006 hearing transcript, pgs. 4, 6-7.  The appellant believes 
that the veteran's hypertension occurred as a result of PTSD; 
and that the veteran's stroke was caused by his hypertension. 
Id., pgs. 6-8.  Unfortunately, the appellant's theory of 
causality in this case has no support in the medical evidence 
of record.  In particular, no physician has opined that the 
veteran had either a stress disorder or PTSD; nor has any 
medical provider endorsed the appellant's alleged chain of 
causality. 
 
PTSD

In this regard, the Board observes that service connection 
for PTSD requires (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); (2) a link, established by 
medical evidence, between the veteran's current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  

The appellant contends that the veteran developed PTSD as a 
result of his not being allowed to attend his brother's 
funeral while he was on active duty.  The appellant and her 
family assert in this appeal that the veteran's in-service 
stressor was solely that of missing his brother's funeral. 
January 2006 hearing transcript, pgs. 10, 12; Appellant's 
March 2004 and October 2004 statements.  

The Board observes that the veteran submitted a service 
connection claim for PTSD prior to his death. See May 1996 
statement requesting service connection for PTSD and 
hypertension.  In support of his claim, the veteran provided 
statements in which he indicated that one of his alleged PTSD 
stressors was that he never had the opportunity to attend his 
younger brother's funeral. See the veteran's September 1996 
statement; see also statements dated in November 1996, August 
1997 and November 1998.  He reported that he was overseas 
when his brother passed away and that his failure to make it 
back in time for the funeral caused a great deal of stress 
upon him. Id.  In addition, he contended that he had various 
combat-related stressors.  In this regard, it is noted that 
the veteran was not awarded any combat-related decorations, 
and there is no other corroborative evidence verifying his 
claimed combat stressors.  In an August 1996 rating decision, 
the RO denied service connection on the basis of (1) 
insufficient evidence to establish an in-service stressful 
experience sufficient to cause PTSD and (2) a lack of a 
confirmed diagnosis of PTSD.  The veteran appealed that 
decision to the Board.  In April 1999, the Board denied 
service connection.   

After reviewing all evidence of record, the Board continues 
to find that the veteran was not entitled to service 
connection for PTSD as there is no diagnosis of record 
indicating that the veteran had PTSD.  The Board observes 
that the veteran's service medical records do not support the 
appellant's claim as they are devoid of evidence indicating 
that the veteran either complained of or received treatment 
for any psychiatric problems while in service.  The veteran's 
separation from service examination indicated that he had a 
normal clinical psychiatric evaluation at the time of 
discharge. See April 1967 Report of Medical Examination.  In 
addition, the veteran denied experiencing frequent trouble 
sleeping, frequent or terrifying nightmares, depression, 
excessive worry or nervous trouble of any sort in the Report 
of Medical History portion of that examination. Id.  In 
essence, none of the veteran's service medical records 
provide any indication that the veteran experienced any 
psychiatric problems.  

The majority of the veteran's post-service medical records 
are also completely silent as to a diagnosis of or treatment 
for any psychological disorder, much less PTSD. See medical 
notes from B.S., M.D. dated from October 1977 to November 
1991; private medical records dated from November 1995 to 
December 2002; and VA medical records dated from June 2001 to 
December 2002.  In fact, VA medical records dated in January 
1996 indicated that the veteran's medical providers were 
concerned that he might develop depression after his stroke, 
as this condition needed to be looked for in patients with 
right-sided stroke.  After observing the veteran, they 
reported that he showed no signs of depression at that time. 
See January 1996 VA medical records.  These post-service 
medical records also show that subsequent to his discharge 
from the hospital, the veteran experienced a couple of crying 
spell episodes but was otherwise reported to be in good 
spirits. See February 1996 VA medical records.  The only 
post-service medical document purporting to provide medical 
support for the appellant's claim is a letter from B.S., M.D. 
dated in February 1997.  This letter indicates that the 
veteran was a patient of Dr. S.; and that the veteran had 
been treated for hypertension for many years.  Dr. S. 
reported that the veteran was in the Vietnam War and that his 
brother had been burned to death.  He indicated that the 
veteran was "under a lot of stress."  Dr. S. opined that 
"a lot of this [the veteran's hypertension and stress] may 
be due to some of the things that the veteran had to witness 
in Vietnam." See February 1997 letter from B.S., M.D.  

The Board finds the letter from Dr. S. to be unpersuasive and 
insufficient to support the appellant's claim that the 
veteran had PTSD in light of the fact that Dr. S. not only 
failed to diagnosis the veteran with either a stress disorder 
or PTSD; he also asserted that the veteran's stress and 
hypertension might have been due to some of the things that 
he witnessed in service.  The Board finds the language 
utilized by Dr. S. to be speculative at best; and observes 
that the law does not permit service connection based upon 
speculative or conjectural medical opinions on etiology. See 
38 C.F.R. § 3.102. See also Morris v. West, 13 Vet. App. 94, 
97 (1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to be medical nexus evidence to well-
ground cause of death claim).  

In addition, Dr. S.' s statement appears to have been based 
entirely upon the veteran's self-reported history as to what 
occurred in service.  The mere recitation of a veteran's 
self-reported lay history does not constitute competent 
medical evidence of diagnosis or causality.  See LeShore v. 
Brown, 8 Vet. App. 406 (1996).  In addition, medical opinions 
premised upon an unsubstantiated account of a claimant are of 
no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  
 
In the absence of competent medical evidence showing that the 
veteran had a diagnosis of PTSD, there is no basis for the 
granting of service connection for PTSD since there can be no 
valid claim without proof of a disability. Brammer v. 
Derwinski, 3 Vet. App. 223 (1992);  Rabideau  v. Derwinski, 2 
Vet. App. 141 (1992).  The existence of a current disability 
is the cornerstone of a claim for VA disability benefits. See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Given 
that there is no diagnosis of PTSD, the Board need not 
undertake an analysis as to verification of the claimed 
inservice stressors.  As there was no diagnosis of PTSD, 
there is no basis to the appellant's claim that PTSD 
contributed to the veteran's death.  
	
Hypertension 

The Board observes that nothing in the veteran's service 
medical records indicate that the veteran was diagnosed or 
treated for high blood pressure or hypertension while in 
service.  At the time of his May 1963 enlistment examination, 
the veteran's blood pressure was recorded to be 138/74, while 
sitting; and the veteran reported that he did not have high 
blood pressure.  See the Report of Medical History portion of 
the May 1963 examination report.  During his April 1967 
separation examination, the veteran again denied experiencing 
high blood pressure. See the Report of Medical History 
portion of the April 1967 examination report.  This 
examination report indicated that the veteran's blood 
pressure was 138/82.  Significantly, hypertension was not 
diagnosed.

Post-service medical records indicate that the veteran's 
hypertension developed in August 1982. See medical notes 
dated from October 1977 to November 1991.  These medical 
records indicate that the veteran was admitted to a hospital 
for a right cortical stroke in October 1995, during which he 
was secondarily diagnosed with severe hypertension and noted 
to be noncompliant with his hypertension medication. See 
medical records dated from November 1995 to December 1995 
from University Medical Center, including discharge summary.  
At that time, the veteran reported a family medical history 
of hypertension and stroke in that his mother and father both 
had hypertension and his grandfather had a stroke. See 
November 1995 handwritten medical notes and neurology 
resident admit note. 

This evidence shows that the veteran did not develop 
hypertension in service or within one year of separation from 
service.  It is acknowledged that Dr. S. indicated in a May 
1997 statement that he had treated the veteran for 
hypertension for many years.  This statement, however, fails 
to establish that hypertension either existed in service or 
within one year of such.  Further, the Board finds that the 
medical evidence on file, to include objective readings, 
establishes that hypertension first manifested well over a 
decade after service separation and is more probative.

To the extent that the appellant argues that the veteran's 
hypertension developed as a result of PTSD, the Board 
observes that no physician has indicated on either a direct 
or indirect basis that such a causal connection exists.  
Although the claims file contains the letter from Dr. S. that 
states the veteran's hypertension might have been due to some 
of the things that the veteran witnessed in service, the 
Board has found that letter to be unpersuasive for the 
reasons discussed above.  Lastly, the Board observes that no 
medical provider has opined that the veteran's hypertension 
(directly or indirectly) caused the veteran's intracerebral 
hemorrhage.  

Conclusion

Therefore, the Board concludes that the evidence of record 
does not establish that the veteran's cause of death, an 
intracerebral hemorrhage, manifested in service or within a 
year of service separation.  Further, there is no competent 
medical evidence that otherwise links the intracerebral 
hemorrhage to a disease or injury in service.  It is also 
noted that there is no competent medical evidence that 
supports the appellant's contentions that the veteran (1) 
developed PTSD as a result of an incident in service which 
(2) led to the development of hypertension that (3) caused or 
contributed substantially or materially to the veteran's 
intracerebral hemorrhage.  While the appellant and her 
children obviously and sincerely believe that the veteran's 
experiences in service affected him both mentally and 
physically, their opinions on this matter do not constitute 
competent medical evidence sufficient to support the claim 
since they have not been shown to have the requisite training 
or knowledge to offer a medical opinion as to the etiology of 
the veteran's death-causing disease. Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In the absence of any competent medical evidence supporting 
entitlement to the benefit sought, the preponderance of the 
evidence is against her claim.  Accordingly, the claim must 
be denied.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).





ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


